UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52550 ZORO MINING CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3040 North Campbell Avenue #110 Tucson, Arizona (Address of principal executive offices) (Zip Code) (520) 299-0390 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.59,869,325 shares of common stock as of March 25, 2013. 1 ZORO MINING CORP. Quarterly Report On Form 10-Q For The Quarterly Period Ended January 31, 2013 INDEX PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II – OTHER INFORMATION 38 Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 40 This quarterly report on Form 10-Q contains forward-looking statements that involve risks and uncertainties.Forward-looking statements in this quarterly report include, among others, statements regarding our capital needs, business plans and expectations.Such forward-looking statements involve risks and uncertainties regarding the market price of copper, availability of funds, government regulations, permitting, common share prices, operating costs, capital costs, outcomes of ore reserve development, recoveries and other factors.Forward-looking statements are made, without limitation, in relation to operating plans, property exploration and development, availability of funds, environmental reclamation, operating costs and permit acquisition.Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, the negative of such terms or other comparable terminology.Actual events or results may differ materially.In evaluating these statements, you should consider various factors, including the risks outlined in our annual report on Form 10-K for the year ended April 30, 2012, and, from time to time, in other reports that we file with the Securities and Exchange Commission (the “SEC”).These factors may cause our actual results to differ materially from any forward-looking statement. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. 2 Part I Item 1.Financial Statements The following unaudited interim financial statements of Zoro Mining Corp. are included in this quarterly report on Form 10-Q: Page Interim Consolidated Balance Sheets as at January 31, 2013 (unaudited) and April 30, 2012 (audited) 4 Interim Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended January 31, 2013 and January 31, 2012 and for the period from inception (April 20, 2004) to January 31, 2013 5 Interim Consolidated Statements of Cash Flows for theperiods ended January 31, 2013 and January 31, 2012 and for the period from inception (April 20, 2004) to January 31, 2013 6 Interim Consolidated Statement of Stockholders’ Equity (Deficiency) for the period from inception (April 20, 2004) to January 31, 2013 7 - 8 Condensed Notes to the Interim Consolidated Financial Statements 9 3 Zoro Mining Corp. (An Exploration Stage Company) Interim Consolidated Balance Sheets as at January 31, 2013 (unaudited) and April 30, 2012 (audited) (Expressed in US Dollars) (Unaudited – Prepared By Management) January 31, $ April 30, $ CURRENT ASSETS Cash Other receivables Total Current Assets Mineral Properties 5 5 TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities Accounts payable and accrued liabilities Promissory notes payable (Note 6 (a)) Convertible notes payable (Note 6 (b)) - Liabilities payable in capital stock (Note8) Due to related parties (Note 5) Total Current Liabilities Total Liabilities Stockholders’ Deficiency Capital stock (Note 7) 180,000,000 common shares authorized, $0.00001 par value 59,869,325 shares issued and outstanding (April 30, 2012 – 57,645,991) Additional paid-in capital Subscriptions received - Donated capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY GOING CONCERN (Note 2) COMMITMENTS AND CONTINGENCIES (Note 8) RELATED PARTY TRANSACTIONS (Note 5) The accompanying notes are an integral part of the interimconsolidated financial statements 4 Zoro Mining Corp. (An Exploration Stage Company) Interim Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended January 31, 2013 and January 31, 2012 and for the period from inception (April 20, 2004) to January 31, 2013 (Expressed in US Dollars) (Unaudited – Prepared By Management) For the Three months Ended January 31, 2013 For the Three months Ended January 31, 2012 For the Nine months Ended January 31, 2013 For the Nine months Ended January 31, 2012 Cumulative since inception to January 31, 2013 $ Expenses Bad Debt - Depreciation - - Donated services - Filing and transfer agent fees Impairment of mineral property costs - Interest expense Investor relations - - Management and administration fees Mineral exploration costs (Note 4) Office and general Professional fees Salaries and consulting fees - - - ) Other income (loss) Federal income tax recovery - Gain on sale of fixed assets - Derivative Gain (Loss) (Note 6) ) - ) ) ) Extinguishment Loss on DebtModification - ) Gain on Debt Settlement - Impairment of Equipment - ) Interest income - Net loss and comprehensive loss ) Basic and dilutedloss per common share ) Weighted average number of common shares outstanding - basic and diluted The accompanying notes are an integral part of the interim consolidated financial statements 5 Zoro Mining Corp. (An Exploration Stage Company) Interim Consolidated Statements of Cash Flows for the nine months ended January 31, 2013 and January 31, 2012 and for the period from inception (April 20, 2004) to January 31, 2013 (Expressed in US Dollars) (Unaudited – Prepared By Management) For the Nine Months Ended January 31, $ For the Nine Months Ended January 31, 2012 $ From April 20, 2004 (Date of Inception) to January 31, 2013 $ Cash Flows Used In Operating Activities Net loss ) ) ) Adjustments to reconcile net loss to cash used in operating activities: Financing costs - Impairment of equipment - - Federal income tax recovery - - ) Extinguishment loss on debt modification - - Adjustment to fair value of derivative instruments Amortization of debt discount - Depreciation - Non-cash management fees - - Accrued interest income - - ) Shares issued for services - Gain on sale of fixed assets - - ) Accretion of interest on convertible note - - Bad debt - - Impairment of mineral properties - - Gain on debt settlement - - ) Donated rent - - Donated services - - Change in operating assets and liabilities: Decrease (increase) in other receivables ) Increasein due to related parties Increase (decrease) in accounts payable and accrued liabilities Net Cash Used in Operating Activities ) ) ) Cash Flows Used In Investing Activities Purchase of equipment - - ) Proceeds from Sale of Equipment - - Loan receivable - - ) Net Cash Used In Investing Activities - - ) Cash Flows From Financing Activities Promissory note payable - - Convertible note - Proceeds from common stock issuances and subscriptions - Net Cash From Financing Activities Increase (Decrease) in Cash ) Cash – Beginning – Cash – Ending Supplemental Disclosures Interest paid – – – Income taxes paid – – – Shares issued for services - The accompanying notes are an integral part of theinterim consolidated financial statements 6 Zoro Mining Corp. (An Exploration Stage Company) Interim Consolidated Statement of Stockholders’ Equity (Deficiency) From April 20, 2004 (Date of Inception) to January 31, 2013 (Expressed in US Dollars) (Unaudited – Prepared By Management) Additional Paid-in Common Stock Subscrip- Deficit Accumulated During the Exploration Don- ated Common Stock Capital tions Stage Capital Total # $ Balance – April 20, 2004 (Date of Inception) - Issuance of common shares for cashat $.0002/share ) ) - - - Net loss for the period - ) - ) Balance – April 30, 2004 - Audited ) ) ) - ) Issuance of common shares for cashat $.0002/share ) ) - - - Share subscriptions received - - - 40 - - 40 Donated rent and services - Net loss for the year - ) - ) Balance – April 30, 2005 – Audited ) Share subscriptions received - - - 10 - - 10 Donated rent and services - Net loss for the year - ) - ) Balance – April 30, 2006 – Audited ) - ) ) Issuance of common shares for cash at $0.0544/share - - - Share subscriptions received - Donated rent and services - Net loss for the year - ) - ) Balance – April 30, 2007 – Audited ) Shares and warrants issued for private placement at $25 per unit 32 ) - - Share cancellation ) ) - Fair value of warrants issued for mineral properties - Fair value of warrants issued for services - Net loss - ) - ( 3,539,499 ) Balance – April 30, 2008 – Audited - ) Issuance of common shares for services 1 - - - Net loss - ) - ) Balance – April 30, 2009 – Audited - ) ) 7 Interim Consolidated Statement of Stockholders’ Equity and Deficiency – continued Shares issued in exchange for retirement of notes and other debt 45 - - - Shares issued for private placement at $0.50 per unit 3 - - - Shares issued for mineral properties at $.50 - - - Net loss - ) - ) Balance – April 30, 2010 – Audited - ) ) Issuance of common shares for services 2 - - - Shares issued in exchange for retirement of notes and other debt 71 - - - Loss on settlement of related party debt ) - - ) Modification of convertible note - Shares issued for private placement at $0.20 per unit 12 - - - Net loss - ) - ) Balance – April 30, 2011 – Audited ) ) Convertible note converted to shares 11 - - - Shares issued to officers as compensation 50 - - - Gain on stock issued on related party debt settlements (Note 8) - - - Shares issued in exchange for retirement of notes and other debt 66 - - Issuance of common shares for services 2 - - - Shares issued for private placement at $0.15 per unit 78 - - - Share subscriptions received Shares cancelled ) - Net loss - ) - ) Balance – April30, 2012 – Audited ) ) Shares issued in a private placement at $0.15 per share 22 ) - - - Net loss - ) - ) Balance – January31, 2013 - Unaudited - ) ) All share amounts have been restated to reflect the 36:1 forward share split on February 9, 2007 and a 20:1 reverse share split on April 22, 2009 (refer to Note 1). The accompanying notes are an integral part of the interim consolidated financial statements 8 Zoro Mining Corp. (An Exploration Stage Company) Notes to the InterimConsolidated Financial Statements January 31, 2013 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) 1. Nature of Operations and Basis of Consolidation Consolidated Financial Statements Zoro Mining Corp. (the “Company” or “Zoro”) was incorporated in the State of Nevada on April 20, 2004 as Rochdale Mining Corporation. Effective on March 19, 2007, solely for the purposes of effecting a name change, the Company (as Rochdale Mining Corporation), merged with a new wholly-owned subsidiary, Zoro Mining Corp., pursuant to Articles of Merger that the Company filed with the Nevada Secretary of State. The merger was in the form of a parent/ subsidiary merger, with the Company as the surviving corporation. Upon completion of the merger, the Company’s name was changed to “Zoro Mining Corp.” and the Company’s Articles of Incorporation have been amended to reflect this name change. The Company’s common shares trade on the United States OTC Bulletin Board and on the Frankfurt Stock Exchange. Share Splits On February 9, 2007 the Company increased the number of shares of the Company’s authorized share capital and correspondingly increased the number of its issued and outstanding common shares on a thirty-six (36) new shares for one (1) old share basis.As a result, the Company’s authorized share capital was increased from 100,000,000 common shares to 3,600,000,000 common shares, and the Company’s issued and outstanding common stock was increased from 6,012,500 common shares to 216,450,000 common shares. On April 22, 2009, the Company filed a Certificate of Change with the Secretary of State of the state of Nevada to effectuate a reverse stock split of the Company’s authorized share capital on the basis of one new common share for twenty old common shares. As a result, as of April 22, 2009, the Company’s authorized share capital decreased from 3,600,000,000 shares of common stock to 180,000,000 shares of common stock and its issued and outstanding share capital decreased from 86,900,400 shares of common stock to 4,345,020 shares of common stock. All references to the number of common shares issued and outstanding have been restated to give retroactive effect to the stock splits, unless otherwise noted. Principles of Consolidation The Company has incorporated two wholly-owned subsidiaries in each of Peru (Zoro Mining SAC, dba “Zoro Peru”) and Chile (Sociedad Zoro Chile Limitada, dba “Zoro Chile”) to beneficially hold property titles in each country.These financial statements include the accounts of Zoro Mining Corp., and its wholly-owned subsidiaries Zoro Peru and Zoro Chile, (collectively the “Company”).All intercompany transactions and balances have been eliminated upon consolidation. 9 Zoro Mining Corp. (An Exploration Stage Company) Notes to the InterimConsolidated Financial Statements January 31, 2013 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) 2. Going Concern These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has not generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent on the ability of the Company to obtain necessary equity financing to continue operations, the continued support of related party creditors, to determine the existence, discovery and successful exploitation of economically recoverable reserves in its resource properties, confirmation of the Company’s interests in the underlying properties, and ultimately the attainment of profitable operations. As at January 31, 2013, the Company has accumulated losses of $26,401,464 since inception and has a working capital deficiency of $4,211,176. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 3. Summary of Significant Accounting Policies a)Basis of Presentation and Fiscal Year These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars.The Company's fiscal year-end is April 30. b)Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates.The most significant estimates with regard to these financial statements relate to carrying values of mineral properties, estimated useful lives of equipment, fair value of stock-based transactions, fair value of convertible notes payable, and the determination of the valuation allowancefor income taxes. c)Basic and Diluted Net Loss Per Share Basic loss per share is computed by dividing net loss by the weighted average number of common shares outstanding for the year. Diluted loss per share is computed by dividing net loss by the weighted average number of common shares outstanding plus common stock equivalents (if dilutive) related to stock options and warrants for each year. There were no common equivalent shares outstanding at January 31, 2013 and 2012 that have been included in dilutive loss per share calculation as the effects would have been anti-dilutive. 10 Zoro Mining Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements January 31, 2013 (Expressed in US Dollars) (Unaudited – Prepared By Management) 3. Summary of Significant Accounting Policies - continued d)Comprehensive Loss The Company reports comprehensive income or loss in a single continuous statement in its consolidated statement of operations and comprehensive loss. e)Mineral Property Costs The Company is an exploration stage mining company and has not yet realized any revenue from its operations. It is primarily engaged in the acquisition and exploration of mining properties. Mineral property exploration costs are expensed as incurred. Mineral property payments are initially capitalized in accordance with the ASC 805-20-55-37, previously referenced as EITF 04-2 when incurred. The Company assesses the carrying costs for impairment under Accounting Standards 930 Extractive Activities - Mining (AS 930) at each fiscal quarter end. An impairment is recognized when the sum of the expected undiscounted future cash flows is less than the carrying amount of the mineral property. Impairment losses, if any, are measured as the excess of the carrying amount of the mineral property over its estimated fair value. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs incurred to develop such property will be capitalized. Once capitalized, such costs will be amortized using the units-of-production method over the estimated life of the probable reserves. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. The Companyhas previously determined that its mineral properties have been impaired and has recorded an impairment charge of $10,756,203. f)Financial Instruments The fair market value of the Company's financial instruments comprising cash, accounts payable and accrued liabilities, liabilities payable in capital stock,promissory notes payable, due to related parties and convertible notes,were estimated to approximate their carrying values due to immediate or short-term maturity of these financial instruments. The Company maintains cash balances at financial institutions. The Company has not experienced any material losses in such accounts. g)Income Taxes Deferred income tax assets and liabilities are computed for differences between the financial statements and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future, based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established when necessary to reduce deferred income tax assets to the amount expected to be realized. h)Foreign Currency Translation The Company's functional and reporting currency is the United States dollar. The financial statements of the subsidiaries are translated to United States dollars using period-end rates of exchange for assets and liabilities, and average rates of exchange for the period for revenues and expenses. Foreign currency transaction gains and losses are included in current operations. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. The Company has not, to the date of these financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. 11 Zoro Mining Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements January 31, 2013 (Expressed in US Dollars) (Unaudited – Prepared By Management) 3. Summary of Significant Accounting Policies - continued i)Stock-Based Compensation The Company records stock-based compensation using the fair value method. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the goods and services receivedor the fair value of the equity instrument issued, whichever is more reliably measurable. Equity instruments issued to employees and the cost of the services received as consideration are measured and recognized based on the fair value of the equity instruments issued. The Company hasa stock option plan, but no stock options have been granted to date and norelated stock-based compensation has been recorded. j)Long-Lived Assets The Company recognizes impairment when the sum of the expected undiscounted future cash flows is less than the carrying amount of the asset. Impairment losses, if any, are recognized in the statement of operationsas the excess of the carrying amount of the asset over its estimated fair value. k)Recent Accounting Pronouncements In June 2011 the FASB issued Accounting Standards Update (ASU) 2011-05, Presentation of Comprehensive Income, which eliminates the option of presenting the components of other comprehensive income (OCI) as part of the statement of changes in stockholders’ equity. The ASU instead permits an entity to present the total of comprehensive income, the components of net income and the components of OCI either in a single continuous statement of comprehensive income or in two separate but consecutive statements. With either format, the entity is required to present each component of net income along with total net income, each component of OCI along with the total for OCI, and a total amount for comprehensive income. Also, the ASU requires entities to present, for either format, reclassification adjustments for items that are reclassified from OCI to net income in the statement(s) where the components of net income and the components of OCI are presented. This ASU is to be applied retrospectively. For public entities, the ASU is effective for interim and annual periods beginning after December 15, 2011. Effective May 1, 2012, the company adoptedthis standardand presentednet income and comprehensive income in a single continuous statement. In May 2011, the FASB issued Accounting Standards Update (ASU) 2011-04, "Fair Value Measurement (Topic 820), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS." There are few differences between the ASU and IFRS 13. While the ASU is largely consistent with existing fair value measurement principles in U.S. GAAP, it expands ASC 820's existing disclosure requirements for fair value measurements and makes other amendments. The amendments in the update became effective for fiscal years and interim periods beginning after December 15, 2011. Effective May 1, 2012 the Companyadopted this standard, and it did not materially impact the consolidated financial statements. In September 2011, the FASB issued Accounting Standards Update (ASU) 2011-08 to simplify how tests for potential goodwill impairment are performed. These amended standards permit an assessment of qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit in which goodwill resides is less than its carrying value. For reporting units in which this assessment concludes it is more likely than not that the fair value is more than its carrying value, these amended standards eliminate the requirement to perform further goodwill impairment testing as required under the previous standards. The ASU is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 31, 2011. Early adoption was permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011 if an entity’s financial statements had not yet been issued. Effective May 1, 2012 the Company adopted this standard and it did not materially impact our consolidated financial statements. 12 Zoro Mining Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements January 31, 2013 (Expressed in US Dollars) (Unaudited – Prepared By Management) 3. Summary of Significant Accounting Policies continued k)Recent Accounting Pronouncements - continued In February 2013, the FASB issued guidance requiring presentation of amounts reclassified from each component of accumulated other comprehensive income. In addition, disclosure is required of the effects of significant reclassifications on income statement line items either on the face of the statement where net income is presented or as a separate disclosure in the notes to the financial statements. For public entities, this guidance is effective prospectively for reporting periods beginning after December 15, 2012. The Company does not expect the adoption of this guidance will have a material impact on its consolidated financial statements. 4. Mineral Properties Expensed mineral exploration costs by area of exploration for the nine months ended January 31, 2013 and 2012 were as follows Nine months ended January 31, 2013 Nine months ended January 31, 2012 Chile Field supplies Geological, mapping and survey Property maintenance Site administration Travel Peru Environmental studies and permitting - Field supplies Geological, mapping and survey Property maintenance Site administration Travel Total $ $ The Company shares operating offices in Chile, Peru, and Tucson, AZ with Pacific Copper Corp. (“Pacific Copper”), a Delaware public company, in Chile and Arizona also with First Potash Corp. (“First Potash”), and in Arizona with Titan Iron Ore Corp. (“Titan”).Certain directors and management of the Company also act as officers, directors, and management of the other companies (refer to Note 5) 13 Zoro Mining Corp. (An Exploration Stage Company) Notes to the InterimConsolidated Financial Statements January 31, 2013 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) 5. Related Party Transactions During the nine months ended on January 31, 2013, the Company incurred the following amounts to officers, directors, and other related parties to the Companyin addition to transactions disclosed elsewhere in these financial statements. All unpaid balances due to related parties are non-interest bearing, and unsecured.Cash advanceswill bear interest at stated rates of 8-10% per annum simple interest if formalized into promissory notes. a)incurred $67,500 (January 31, 2012: $67,500) to a director and officer of the Company for geological services rendered.An aggregate of $68,599 (April 30, 2012: $0) wasowed this director at January 31, 2013 for unpaid services and reimbursement of expenses, b)incurred to a director and officer of the Company $67,500 (January 31, 2012: $67,500) for management of South American exploration with such costs recorded as administrative costs.An aggregate of $449,874 (April 30, 2012: $115,420) was owed to this director for unpaid fees and reimbursement of expenses; c)incurred to a former director and officer of the Company $72,968 (January 31, 2012: $90,217) for management services with respect to the administration of the Company.An aggregate of $105,509 (April 30, 2012: $37,837) was owed to this officer at January 31, 2013 for unpaid services and reimbursement of expenses; d)paid an officer of the Company $12,064 (January 31, 2012: $17,993) for administrative services; e)the Company incurred a total of $173,368 (January 31, 2012: $177,333) to a private Chilean company with a director in common that provides exploration services to the Company in Chile, with such costs recorded as exploration costs in Chile, South America.An aggregate of $192,072 (April 30, 2012: $18,704) was owing at January 31, 2013. f)paid an officer of the Company $28,065 (2012: $19,237) for accounting services; g)incurred to a company managed by an officer and director $22,500 (2012: $22,500) for administrative services. An aggregate of $76,136 (April 30, 2012: $12,925) was owed to this company at January 31, 2013 for unpaid services and unreimbursed expenses; During the year ended April 30, 2010 the Company acquired the right to receive $2,000 per month in lease payments from First Potash Corp. (“First Potash”) in connection with the Piedra Parada concessions. First Potash has two officers in common with the Company. During the nine months ended January 31, 2013 the Company received payments totaling $2,000(January 31, 2012: $22,000) from First Potash. All related party transactions are in the normal course of business and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties. 14 Zoro Mining Corp. (An Exploration Stage Company) Notes to the InterimConsolidated Financial Statements January 31, 2013 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) 6. Convertible and Promissory Notes (a) PROMISSORY NOTES PAYABLE $200,000Promissory Note On October 31, 2008, the Company issued a $200,000 6% convertible note with a term to October 31, 2010 (the “Maturity Date”). The principal amount of the note and interest is payable on the maturity date. While the note is outstanding, the holder has the option to convert the principal balance and interest, into conversion units at a conversion price of $3.20 per unit for a period of two years.Each unit is comprised of one common share and one share purchase warrant exercisable at $5 per share for a two year term from the date of conversion. Further, the terms of the convertible note provide for certain redemption features. If, in the event of certain defaults on the terms of the note, certain of which are indexed to equity risks, the holder can accelerate the payment of outstanding principal and interest. The Company has evaluated the terms and conditions of the convertible note under the guidance of ASC 480 and ASC 815. The common stock component of the unit conversion feature does meet all of the eight conditions for equity classification provided in ASC 815. However, the warrant component of the unit conversion feature falls within the scope of ASC 480 because it contains a fundamental transaction which provides that the warrants are contingently redeemable for assets. Since the embedded warrant falls under the scope of ASC 480, it requires liability classification. The redemption features (the “default put”) are indexed to risks that are not associated with credit or interest risk and, therefore, require bifurcation. Accordingly, a compound embedded derivative, which comprises of (i) the warrant component of the unit conversion feature and (i) the default put was bifurcated from the contract and has been recorded as a derivative liability. October 31, 2010 Modificationof $200,000 Convertible Note On October 31, 2010, the Company and the holder of the $200,000 convertible note changed the conversion rights of accrued interest and principal to enable conversion by the holder at the rate of $0.40 per post consolidation share without the requirement for issuance of warrants on conversion. The modification gave rise to an extinguishment. As a result of the modification, the Company recorded a loss on extinguishment in the amount of $126,875. Following maturity thenote is in default and no longer considered to be convertible.The company continues to accrue interest at 6% per annum. Promissory Note During the year ended April 30, 2010, the Company borrowed $20,000 at 8% interest, unsecured and due on demand, from an unrelated party. At January 31, 2013, the balance owing including interest was $26,171 (April 30, 2012: $24,649). (b) CONVERTIBLE NOTES PAYABLE As of January 31, 2013, the estimated fair value of our convertible promissory notes is as follows: Convertible Notes January 31, 2013 $37,500 face value convertible note due August 15, 2013 $ ) $27,500 face value convertible note due October 2, 2013 ) $ ) 15 Zoro Mining Corp. (An Exploration Stage Company) Notes to the InterimConsolidated Financial Statements January 31, 2013 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) 6. Convertible and Promissory Notes – continued (b) CONVERTIBLE NOTES PAYABLE - continued $37,500 Convertible Note On November 13, 2012, the Company issued a $37,500 8% convertible note with a term to August 15, 2013 (the “Maturity Date”). The principal amount of the note and interest is payable on the maturity date. The note is convertible into common stock beginning six months after the issuance date, at the holder’s option, at a 58% discount to the average of the three lowest closing bid prices of the common stock during the 10 trading day period prior to conversion. In the event the Company prepays the note in full, the Company is required to pay off all principal, interest and any other amounts owing multiplied by (i) 130% if prepaid during the period commencing on the closing date through 60 days thereafter, (ii) 135% if prepaid 61 days following the closing through 90 days following the closing, (iii) 140% if prepaid 91 days following the closing through 120 days following the closing, (iv) 150% if prepaid 121 days following the closing through 180 days following the closing, and (v) 175% if prepaid 181 days following the closing through the maturity date. The terms of the convertible note provide for certain redemption features which include features indexed to equity risks. In the event of default, the amount of principal and interest not paid when due bear interest at the rate of 22% per annum and the note becomes immediately due and payable. Should that occur the Company is liable to pay the holder 150% of the then outstanding principal and interest (the “default put”). The Company has evaluated the terms and conditions of the convertible note under the guidance of ASC 815. The conversion feature did not meet the definition of “indexed to a company’s own stock” provided for in ASC 815 due to the down round protection feature. Therefore, the conversion feature requires bifurcation and liability classification. Additionally, the default put requires bifurcation because it is indexed to risks that are not associated with credit or interest risk. As a result, the compound embedded derivative comprises of (i) the embedded conversion feature and (i) the default put. Rather than bifurcating and recording the compound embedded derivative as a derivative liability, the Company elected to initially and subsequently measure the convertible note in its entirety at fair value, with changes in fair value recognized in earnings in accordance with ASC 815-15-25-4. $27,500 Convertible Note On January 2, 2013, the Company issued a $27,500 8% convertible note with a term to October 2, 2013 (the “Maturity Date”). The principal amount of the note and interest is payable on the maturity date. The note is convertible into common stock beginning six months after the issuance date, at the holder’s option, at a 58% discount to the average of the three lowest closing bid prices of the common stock during the 10 trading day period prior to conversion. In the event the Company prepays the note in full, the Company is required to pay off all principal, interest and any other amounts owing multiplied by (i) 130% if prepaid during the period commencing on the closing date through 60 days thereafter, (ii) 135% if prepaid 61 days following the closing through 90 days following the closing, (iii) 140% if prepaid 91 days following the closing through 120 days following the closing, (iv) 150% if prepaid 121 days following the closing through 180 days following the closing, and (v) 175% if prepaid 181 days following the closing through the maturity date. The terms of the convertible note provide for certain redemption features which include features indexed to equity risks. In the event of default, the amount of principal and interest not paid when due bear interest at the rate of 22% per annum and the note becomes immediately due and payable. Should that occur the Company is liable to pay the holder 150% of the then outstanding principal and interest (the “default put”). 16 Zoro Mining Corp. (An Exploration Stage Company) Notes to the InterimConsolidated Financial Statements January 31, 2013 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) 6. Convertible and Promissory Notes – continued (b) CONVERTIBLE NOTES PAYABLE- continued The Company has evaluated the terms and conditions of the convertible note under the guidance of ASC 815. The conversion feature did not meet the definition of “indexed to a company’s own stock” provided for in ASC 815 due to the down round protection feature. Therefore, the conversion feature requires bifurcation and liability classification. Additionally, the default put requires bifurcation because it is indexed to risks that are not associated with credit or interest risk. As a result, the compound embedded derivative comprises of (i) the embedded conversion feature and (i) the default put. Rather than bifurcating and recording the compound embedded derivative as a derivative liability, the Company elected to initially and subsequently measure the convertible note in its entirety at fair value, with changes in fair value recognized in earnings in accordance with ASC 815-15-25-4. The following table reflects the allocation of the purchase on the financing dates: Convertible Notes $37,500 Face Value $27,500 Face Value Proceeds $ ) $ ) Convertible promissory notes Financing costs expense ) ) Day-one derivative loss ) ) DERIVATIVE LIABILITIES The carrying value of the convertible promissory notes is on the balance sheet, with changes in the carrying value being recorded in earnings. The components of the convertible promissory notes as of January 31, 2013 are as follows: January 31, 2013 The financings giving rise to derivative financial instruments Indexed Shares Fair Values $37,500 face value convertible note due August 15, 2013 $ ) $27,500 face value convertible note due October 2, 2013 ) $ ) The following table summarizes the effects on the Company’s gain (loss) associated with changes in the fair values of the derivative financial instruments by type of financing for the three and six months ended January 31, 2013: The financings giving rise to derivative financial instruments and the income effects: Three and Nine Months Ended January 31, 2013 $37,500 face value convertible note due August 15, 2013 $ $27,500 face value convertible note due October 2, 2013 Day-one derivative loss: $37,500 face value convertible note due August 15, 2013 ) $27,500 face value convertible note due October 2, 2013 ) Total gain (loss) $ ) 17 Zoro Mining Corp. (An Exploration Stage Company) Notes to the InterimConsolidated Financial Statements January 31, 2013 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) 7. Capital Stock a) Common Stock On May 29, 2012, the Company issued 1,943,334 shares of the Company’s common stock under a private placement at a price of $0.15 per share for gross proceeds of $291,500 which were previously received as subscriptions. Each unit consists of one share of common stock and one half common stock share purchase warrant. On September 30, 2012, the Company issued 280,000 shares of the Company’s common stock under a private placement at a price of $0.15 per share for gross proceeds of $42,000 which were previously received as subscriptions. Each unit consists of one share of common stock and one half common stock share purchase warrant. b) Warrants: On May 29, 2012 and in connection with a private placement, the Company issued 971,668 warrants to purchase common shares at a price of $0.25 until 24 months following the issue date. The fair value of these warrants at the date of grant of $72,975 was estimated using the Black-Scholes option pricing model with an expected life of 2 years, a risk free interest rate of 0.27%, a dividend yield of 0%, and an expected volatility of 128.09%. On September 17, 2012 and in connection with a private placement, the Company issued 140,000 warrants to purchase common shares at a price of $0.25 until 24 months following the issue date. The fair value of these warrants at the date of grant of $7,816 was estimated using the Black-Scholes option pricing model with an expected life of 2 years, a risk free interest rate of 0.27%, a dividend yield of 0%, and an expected volatility of 119.90%. Warrant transactions are summarized as follows: Number of Warrants Weighted Average Exercise Price per Share ($) Weighted Average Contractual Life Remaining (in Years) Balance, April 30, 2007 - - - Granted during the year Balance, April 30, 2008 Granted during the year - - - Balance, April 30, 2009 Granted during the year Expired during the year ) - Balance, April 30, 2010 Granted during the year Balance, April 30, 2011 Granted during the period Expired during the period ) - Balance, April 30, 2012 Granted during the period Balance, January 31, 2013 c) Share options: On February 7, 2008, the Company adopted a stock option plan (the “2008 Stock Incentive Plan”) including both qualified and non-qualified share options not to exceed 15% of the issued and outstanding shares at any date. No share options have been granted at the date of these financial statements. 18 Zoro Mining Corp. (An Exploration Stage Company) Notes to the InterimConsolidated Financial Statements January 31, 2013 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) 8. Commitments and Contingencies The Company is a guarantor of a lease agreement effective September, 1, 2007 that obligates the Company under conditions of default by a related party lessee (a company which at the time had one director in common with the Company), to pay for the entire lease relating to the Company’s Tucson, Arizona office until the end of the lease term through January 31, 2011 or as amended or renewed. As at April 30, 2010, the gross value of the guarantee was $212,774. The lessee has defaulted on the lease and subsequently moved offices. The potential liability, if any, as a result of the lessee’s default due to joint and severable provisions relating to the lease guarantee is presently not determinable, and the Company has not been advised of the results, if any of negotiations by the lessee to settle this potential liability with the landlord. Effective December 2, 2009, the Company exercised an Option for the acquisition from Sociedad Gareste Limitada (“Gareste”) of a 100% legal and beneficial interest in and to the Sierra Fritis Project.Harold Gardner, an officer and Director of the Company, is co-managing partner of Gareste. Under the Option (which also included the Piedra Parada project), the Company (i) issued an aggregate of 19,400,000 restricted shares of its common stock to the vending parties; (ii) agreed to pay or cause to be paid all underlying regulatory and governmental payments and assessment work required to keep the mineral property interests in good standing; and (iii) granted to Gareste a 2% net smelter return (“NSR”) royalty on the proceeds of any production from the Fritis property, capped at $6,000,000, one-half of which can be repurchased by the Company at any time before commencement of any production for the sum of $2,000,000. The Fritis titles remain in Gareste currently pending completion of title transfers and notifications at the mining registry. The Fritis property consists of 8 mineral exploration concessions covering approximately 2,300 hectares (5,683 acres), located roughly 40 kilometers to the south of Copiapo, Chile, via paved highway and improved roads, and at an elevation of 500 meters. These concessions appear to contain epithermal precious metals targets. The property was previously controlled by Teck-Cominco until mid-2009 when the concessions lapsed and were acquired by Gareste, who conducted a surface sampling program in late 2009.Zoro has identified several areas at the concessions which could be the targets of future exploration efforts. However, the Company has no current exploration plans for the remainder of 2012 for the Sierra Fritis property. Effective December 2, 2009, the Company exercised an Option for the acquisition from Gareste of interests in and to the Piedra Parada salar Project. Harold Gardner, an officer and Director of the Company, is co-managing partner of Gareste. Under the Option (which also included the Sierra Fritis project), the Company (i) issued an aggregate of 19,400,000 restricted shares of its common stock to the vending parties; (ii) agreed to pay or cause to be paid all underlying regulatory and governmental payments and assessment work required to keep the mineral property interests in good standing; and (iii) granted to Gareste a 2% net smelter return (“NSR”) royalty on the proceeds of any production from the Piedra Parada property, capped at $6,000,000, one-half of which can be repurchased by the Company at any time before commencement of any production for the sum of $2,000,000. The Piedra Parada titles remain in Gareste currently pending completion of title transfers and notifications at the mining registry. The project lies roughly 310 kilometers to the northeast of Copiapo, the capital of Region III, via paved highway and improved roads, and is at an elevation of over 4,000 meters. The 12 Piedra Parada property mineral exploration concessions cover a total of 3,600 hectares (8,895 acres) in a prototypical salar — a dry lake bed with inflow waters and subsurface brines. However, Gareste, the vendor at Piedra Parada, owned and conveyed to Zoro senior concession rights on only 2,100 hectares (5,189 acres), and also conveyed overstaked concessions on 1,500 additional hectares (3,706 acres) which are subject to the senior rights of a third party. The rights to lithium, light metals and commercial salts (collectively, the “Lithium Materials”) in these concessions have been previously conveyed to a third-party, with Gareste retaining a 2% NSR royalty on Lithium Materials. In addition, this third party is obligated to remit a payment of US$2,000 per month as a lease and rental remittance fee to maintain the Piedra Parada concessions through the exploration stage, which payments will increase to US$5,000 per month at such time as these concessions are converted to exploitation status.In connection with the acquisition by Zoro, Gareste has conveyed the NSR and the rights to receive payments at Piedra Parada, and other attendant rights to the Company. 19 Zoro Mining Corp. (An Exploration Stage Company) Notes to the InterimConsolidated Financial Statements January 31, 2013 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) 8. Commitments and Contingencies - continued The Company has entered into an agreement dated October 11, 2010 with a consultant who will provide strategic planning, fund raising, and capital structuring advisory services for a term of nine months. In consideration for the services the company will issue 200,000 shares of its common stock to the consultant, 100,000 of which will be delivered at the end of four months, and 100,000 of which will be delivered at the end of nine months. In addition the Company will issue 200,000 options to the consultant to purchase Company shares at such time as the company has closed on at least $2 million in net proceeds attributable to the efforts ofthe consultant. In addition and subject to certain conditions, the Company will issue to the consultant 100,000 options to purchase Company shares for every $1 million in additional net proceeds attributable to the efforts of the consultant.The shares were not issued as at January 31, 2013 due to a delay in starting the program. On March 31, 2011, Zoro Mining Corp., through its subsidiary Sociedad Zoro Chile, Limitada (collectively, the “Company”) entered into a binding letter of intent (the “LOI”) with Llanos de Caldera, S.A. Cerrada (“LDC”), a privately-held Chilean corporation, whereby LDC can earn an undivided 70% interest in the Company’s Escondida precious metals project located near Copiapo, Chile, and following which the Company and LDS will form a joint venture to govern operations at Escondida, as follows: 1. Earn-In Requirement. To earn the 70% interest, LDC must commence, pay for and complete qualifying Earn-In Expenditures totaling at least five hundred thousand dollars (US$500,000) within one (1) year of the date of the LOI (“Earn-In Term”). Earn-In Expenditures are defined as all the costs and expenses to complete an initial exploration, drilling, sampling and metallurgical testing program as set forth in the LOI (the “Initial Exploration Program”), and include, in addition, all tax payments and related costs of maintaining the mineral titles to Escondida during the Earn-In Term (“Holding Costs”) and payments for overhead expenses. Harold Gardner, a director of the Company and a principal within LDC, shall have oversight responsibility for the Initial Exploration Program, and LDC shall be the operator under the LOI. 2. Declaration of Earn-In. At any time prior to or at the end of the Earn-In Term, LDC can elect to give notice in writing to the Company that it has completed the Initial Exploration Program and has successfully incurred the Earn-in Expenditures for Escondida (the “Earn-In”). At such time, to the extent not previously done, LDC shall furnish the Company with copies of all reports, information and data developed during the Initial Exploration Program, and satisfactory evidence of the incurrence and payment of the Earn-In Expenditures, which the Company shall reasonably accept, and LDC shall be deemed to have earned an undivided 70% interest in Escondida. Upon reasonable request from LDC, the Company shall cause the transfer of this 70% interest to LDC, or, alternatively, 100% of the property to the Joint Venture described below. 3. Joint Venture and Joint Operating Agreement. At the time that Earn-In is achieved, the parties will form a Joint Venture and finalize and execute a Joint Operating Agreement (“JOA”) to govern their interests in Escondida, whereby LDC will be the Operator, and the parties shall fund their respective shares of expenses going forward. As at April 30, 2012, the parties have agreed to extend the agreement an additional 12 months. On June 7, 2011 the Company entered into an agreement with a consultant to perform certain geological and project management services in Arequipa, Peru for a term of one year commencing when and if the Company secures targeted funding. Fees are approximately $12,810 per month based on a daily rate of $610 per day. In addition, the consultant can earn a $10,000 loyalty bonus after one year, or a prorated amount if the contract is terminated sooner. In the event the consultant fulfills the obligation for a full year, the Company will issue to the consultant 500,000 options to purchase Company shares at a price of $0.50 for a period of two years from the date of issue. As at January 31, 2013, the Company has not determined whether these shares have been earned. 20 Zoro Mining Corp. (An Exploration Stage Company) Notes to the InterimConsolidated Financial Statements January 31, 2013 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) 8. Commitments and Contingencies - continued On October 4, 2011 the Company announced that it had entered into a binding Letter of Intent with various parties (the “Yura Agreement”), to earn up to a 75% indirect interest in the consolidated Yura Mining District (roughly 7,200 hectares), located approximately 30 km west of Arequipa, Peru. Zoro has also entered into an agreement with Minex Ventures II, LLC (“Minex”), a privately-held US based limited liability company, to compensate Minex for consideration furnished to Zoro in the Yura District (“Minex Agreement”). Zoro’s holdings (the “Zoro Properties”) in the Yura District consisted of over 2,100 hectares of exploration concessions acquired in 2007 by Zoro Peru S.A.C. (“Zoro Peru”), the Company’s 99%-owned subsidiary, in exchange for Zoro shares. In addition, Zoro in 2010 signed an agreement to acquire roughly 1,500additional hectares comprising the Fortuna exploration claims, which required Zoro to issue 6 million shares of its restricted common stock and make staged payments totaling $325,000 to the Fortuna Vendors, who also reserved a 2.5% net smelter return royalty. The Fortuna purchase agreement was never closed. The Yura Agreement in principal part provides for the following: ·All of the rights, titles and interests to the Zoro Properties, Fortuna claims, and related assets, and the balance of the properties in the Yura District, are being conveyed to Formacion Yura Exploracion S.A.C. (“Yura Exploracion”) ·To earn an undivided 50% indirect interest in the Yura District, Zoro has the responsibility under the Yura Agreement to complete a minimum $5.0 million exploration program within 30 months ·Provided that the exploration program produces a minimum 600,000 ounce gold measured and indicated resource estimate at Yura, Zoro has the option to purchase an additional undivided 25% indirect interest in the Yura District for a minimum of $30 million The Minex Agreement recognizes the contributions of Minex and consideration furnished on behalf of the Company, and provides the following key terms: ·Minex has contributed or has caused to be contributed US$1.6 million for exploration, and concession and permitting maintenance expenses, and related overhead at the Zoro Properties ·Minex has absolved the Company from the shares and monies otherwise payable to the Fortuna Vendors with respect to the acquisition of the Fortuna Properties totalling approximately 1,500 hectares of exploration concessions, which have now been contributed to the Yura Project ·Minex has agreed to use its best efforts to raise an additional $1.2 million for Zoro, to fund the first phase exploration programs on the consolidated Yura Project ·The Company and Minex agreed that the value of the Minex contributions is US$3 million and the Company has agreed to issue 18 million shares of its common stock to Minex or to those designated by Minex, subject to satisfying applicable securities law ·Minex shall have the right to appoint two members to the Company’s Board of Directors With respect to the Minex Agreement, as at April 30, 2012, the Company had amended the Minex Agreement with the following key change: ·the agreed value of the Minex contributions under the original Minex Agreement is US$1.6 million instead of US$3 million and that the Company agrees to issue 10 million shares of common stock instead of 18 million shares of common stock to Minex or to those designated by Minex, subject to satisfying applicable securities laws. As at January 31, 2013, the shares have not been issued pending documentation of receipts and assigning of shares. 21 Zoro Mining Corp. (An Exploration Stage Company) Notes to the InterimConsolidated Financial Statements January 31, 2013 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) 8. Commitments and Contingencies - continued On December 22, 2011, but having an effective date of September 26, 2011, the Company entered into a consulting agreement with Minex (the “Consulting Agreement”) whereby Minex agreed to provide certain services related to the Yura Project and operations in Peru in general in exchange for $200,000 of which $175,000 has been paid as at January 31, 2012. On November 1, 2011, the Company entered into an agreement with a third party to provide administrative and investor relations services to the Company for a period of twelve (12) months. The Company agreed to pay the party CAD$17,000 per month. The agreement is cancellable by the Company with sixty (60) days written notice and by the party with ninety (90) days written notice.As at January 31, 2013, the Company is in the process of cancelling this contract. 9. Financial Instruments The Company's financial instruments consist of cash, accounts payable and accrued liabilities, liabilities payable in capital stock, promissory notes payable, convertible notes and due to related parties. The carrying amounts of these financial instruments are a reasonable estimate of their fair values because of their current nature. The following table summarizes information regarding the carrying values of the Company's financial instruments: January 31, 2013 April 30,2012 Held for trading (i) $ Other financial liabilities (ii) (i)Cash (ii)Accounts payable and accrued liabilities, liabilities payable in capital stock, promissory notes payable, and due to related parties Fair values The Company classifies its fair value measurements in accordance with an established hierarchy that prioritizes the inputs in valuation techniques used to measure fair value as follows: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities; Level 2 - Inputs other than quoted prices that are observable for the asset or liability either directly (i.e. as prices) or indirectly (i.e. derived from prices); and Level 3 - Inputs that are not based on observable market date. 22 Zoro Mining Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements January 31, 2013 (Expressed in US Dollars) (Unaudited – Prepared By Management) 9. Financial Instruments - continued The following table sets forth the Company's financial instruments as of January 31, 2013, measured at fair value by level within the fair value hierarchy: Level 1 Level 2 Level 3 Total Cash $ - - Total assets $ - - Accounts payable and accrued liabilities $ - - Promissory notes payable - - Convertible notes payable - - Derivative financial instruments - - Due to related parties - - Total other financial liabilities $ - - The following table sets forth the Company's financial instruments as of April 30, 2012, measured at fair value by level within the fair value hierarchy: Level 1 Level 2 Level 3 Total Cash $ - - Total assets $ - - Accounts payable and accrued liabilities $ - - Promissory notes payable - - Promissory Notes payable - - Derivative Financial Instruments - - Due to related parties - - Total other financial liabilities $ - - The features embedded in the $200,000 face value convertible note were combined into one compound embedded derivative that the Company fair valued using the income valuation technique using the Monte Carlo valuation model. The Monte Carlo model was believed by management to be the best available technique for this compound derivative because, in addition to providing for inputs such as trading market values, volatilities and risk free rates, the Monte Carlo model also embodies assumptions that provide for credit risk, interest risk and redemption behaviors (i.e. assumptions market participants exchanging debt-type instruments would also consider). The Monte Carlo model simulates multiple outcomes over the period to maturity using multiple assumption inputs also over the period to maturity. The following table sets forth (i) the range of inputs for each significant assumption and (ii) the equivalent, or averages, of each significant assumption as of April 30, 2010: The financings giving rise to derivative financial instruments $200,000 Face Value Conversion price $ Equivalent volatility % Equivalent term (years) Equivalent credit-risk adjusted yield % Equivalent interest risk adjusted rate % 23 Zoro Mining Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements January 31, 2013 (Expressed in US Dollars) (Unaudited – Prepared By Management) 10. Fair Value Considerations GAAP establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. As presented in the tables below, this hierarchy consists of three broad levels: Level 1 valuations: Quoted prices in active markets for identical assets and liabilities Level 2 valuations: Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; and model-derived valuations whose inputs or significant value drivers are observable. Level 3 valuations:
